
	
		II
		111th CONGRESS
		1st Session
		S. 413
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2009
			Mr. Burr (for himself
			 and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a grant program to improve high school
		  graduation rates and prepare students for college and work.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Graduate for a Better Future
			 Act.
			(b)Table of
			 contentsThe table of contents to this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Sec. 5. Program authorized.
					Sec. 6. Reporting and accountability.
					Sec. 7. Evaluation and report.
					Sec. 8. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)The high school
			 graduation rate for the class of 2005 was only 71 percent nationwide. Thus,
			 almost 1/3 of American students who enter high school in
			 9th grade drop out of school and never receive a high school diploma.
			(2)Large disparities
			 exist in the high school graduation rates among various subgroups of students.
			 Although the high school graduation rate for white students was 78 percent in
			 2005, the rate for African-American students was only 55 percent, and the rate
			 for Hispanic students was only 58 percent.
			(3)For students in
			 approximately 2,000 high schools across the United States, the chance of
			 graduating from high school is less than 60 percent.
			(4)In 2003,
			 3,500,000 Americans ages 16 to 25 did not have a high school diploma and were
			 not enrolled in school.
			(5)To retain its
			 competitive edge in the world economy, it is essential that America’s youth be
			 prepared for the jobs of today and for the jobs of the future. Such jobs
			 increasingly require a postsecondary education.
			(6)Individuals
			 without a high school diploma experience higher rates of unemployment,
			 incarceration, living in poverty, and receiving public assistance than
			 individuals with at least a high school diploma.
			(7)Over his or her
			 lifetime, an individual without a high school diploma will earn approximately
			 $1,100,000 less than an individual with a bachelor’s degree, $1,500,000 less
			 than an individual with a master’s degree, and $2,400,000 less than an
			 individual with a doctoral degree.
			3.PurposesThe purposes of this Act are—
			(1)to create models
			 of excellence for academically rigorous high schools, including early college
			 high schools, in order to prepare all students for college and work;
			(2)to raise high
			 school graduation rates and college-going rates;
			(3)to reduce college
			 remediation rates;
			(4)to create a
			 seamless curriculum between high school and college;
			(5)to improve
			 teaching and curricula to make high school more rigorous and relevant;
			(6)to improve
			 instruction and access to supports for struggling high school students;
			(7)to improve
			 communication between parents, students, and schools; and
			(8)to create,
			 implement, and utilize early warning systems to help identify students at risk
			 of dropping out of high school, especially systems that monitor student
			 absenteeism.
			4.Definitions
			(1)Advanced
			 Placement or International Baccalaureate courseThe term
			 Advanced Placement or International Baccalaureate course means a
			 course of college-level instruction provided to middle school or secondary
			 school students, terminating in an examination administered by the College
			 Board or the International Baccalaureate Organization.
			(2)College-going
			 rateThe term college-going rate means the
			 percentage of high school graduates who enroll at an institution of higher
			 education in the school year immediately following graduation from high
			 school.
			(3)Dual credit
			 coursesThe term dual credit course means a college
			 course that—
				(A)may be taken at a
			 high school or at an institution of higher education;
				(B)is taught
			 by—
					(i)college faculty;
			 or
					(ii)high school
			 faculty with credentials that the eligible entity determines are appropriate;
			 and
					(C)the successful
			 completion of which can earn high school academic credit as well as college
			 academic credit.
				(4)Eligible
			 entityThe term eligible entity means—
				(A)a State
			 educational agency;
				(B)a national,
			 regional, or statewide nonprofit organization with expertise and experience in
			 working with local educational agencies and high schools to raise high school
			 academic achievement, high school graduation rates, and college-going rates;
			 or
				(C)a partnership
			 consisting of a State educational agency and an entity described in
			 subparagraph (B).
				(5)Eligible local
			 educational agencyThe term eligible local educational
			 agency means a local educational agency with a high school graduation
			 rate of 60 percent or less—
				(A)in the aggregate;
			 or
				(B)applicable to 2
			 or more of the following subgroups of high school students served by the local
			 educational agency:
					(i)Economically
			 disadvantaged students.
					(ii)Students from
			 major racial or ethnic groups.
					(6)High
			 schoolThe term high school means a nonprofit
			 institutional day or residential school, including a public charter high
			 school, that provides high school education, as determined under State
			 law.
			(7)High school
			 graduation rateThe term high school graduation rate
			 means the percentage of students who graduate from high school with a regular
			 diploma in the standard number of years as measured by a valid and reliable
			 measure of high school graduation rates, such as the averaged freshman
			 graduation rate.
			(8)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
			(9)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(10)ParentThe
			 term parent has the meaning given the term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(11)Rigorous
			 secondary school program of studyThe term rigorous
			 secondary school program of study means a rigorous secondary school
			 program of study recognized as such by the Secretary for purposes of
			 subparagraph (A)(i) or (B)(i) of section 401A(c)(3) of the Higher Education Act
			 of 1965 (20 U.S.C. 1070a–1(c)(3)).
			(12)SecretaryThe
			 term Secretary means the Secretary of Education.
			(13)State
			 educational agencyThe term State educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(14)Student with a
			 disabilityThe term student with a disability means
			 a child with a disability, as defined in section 602 of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1401).
			5.Program
			 authorized
			(a)In
			 generalFrom amounts appropriated under section 8 for a fiscal
			 year, the Secretary is authorized to award grants, on a competitive basis, to
			 eligible entities to enable eligible entities to award subgrants to eligible
			 local educational agencies for the authorized activities described in
			 subsection (d).
			(b)Duration
				(1)GrantsThe
			 Secretary may award grants under this Act (other than a planning grant under
			 subsection (c)(3)) for a period of not more than 6 years.
				(2)SubgrantsAn
			 eligible entity may award subgrants under this Act for a period of not more
			 than 5 years.
				(c)Eligible entity
			 authorized activities
				(1)DistributionAn
			 eligible entity that receives a grant under this Act—
					(A)shall reserve not
			 more than 15 percent of the grant funds to carry out the activities described
			 in paragraphs (2) through (5); and
					(B)shall use not
			 less than 85 percent of the grant funds to award subgrants, on a competitive
			 basis, to eligible local educational agencies to enable the eligible local
			 educational agencies to carry out the authorized activities described in
			 subsection (d).
					(2)State level
			 planning and administrationAn eligible entity that receives a
			 grant under this Act may use the grant funds reserved under paragraph (1)(A)
			 for planning and administration, including—
					(A)evaluating
			 applications from eligible local educational agencies;
					(B)administering the
			 distribution of subgrants to eligible local educational agencies; and
					(C)assessing and
			 evaluating, on a regular basis, eligible local educational agency activities
			 carried out under this Act, including regularly evaluating the academic rigor
			 of courses at high schools in the State that receive funding under this
			 Act.
					(3)Local
			 educational agency planning grants
					(A)In
			 generalFrom amounts reserved under paragraph (1)(A), an eligible
			 entity may award a planning grant to an eligible local educational
			 agency.
					(B)AmountAn
			 eligible entity shall award each planning grant under this paragraph in the
			 amount of $10,000.
					(C)Duration and
			 use of planning grant fundsEach planning grant shall be—
						(i)awarded for a
			 period of 1 year;
						(ii)nonrenewable;
			 and
						(iii)used to plan
			 and apply for a subgrant awarded under paragraph (1)(B).
						(4)Technical
			 assistance for local educational agenciesAn eligible entity that
			 receives a grant under this Act may use the grant funds reserved under
			 paragraph (1)(A) for technical assistance, including—
					(A)assisting
			 eligible local educational agencies in accomplishing the tasks required to
			 implement a program under this Act;
					(B)implementing a
			 program of professional development for teachers and administrators, in high
			 schools that receive funding under this Act, that prepares teachers and
			 administrators to implement the authorized activities described in subsection
			 (d); and
					(C)assisting
			 eligible local educational agencies in designing a program to be assisted under
			 this Act.
					(5)ReportingAn
			 eligible entity that receives a grant under this Act may use the grant funds
			 reserved under paragraph (1)(A) for annually providing the Secretary with a
			 report on the implementation of this section as required under section
			 6.
				(d)Eligible local
			 educational agency authorized activitiesEach eligible local
			 educational agency receiving a subgrant under this Act, shall use the subgrant
			 funds to carry out each of the following activities:
				(1)To implement a
			 college-preparatory curriculum for all students in a high school served by the
			 eligible local educational agency under this Act (and for students with
			 disabilities in accordance with the individualized education program of the
			 student) that is, at a minimum, aligned with a rigorous secondary school
			 program of study.
				(2)To implement
			 accelerated academic catch-up programs, for students who enter high school not
			 meeting proficient levels of academic achievement in mathematics, reading or
			 language arts, or science, that enable such students to meet the proficient
			 levels of achievement and remain on track to graduate from high school on time
			 with a regular high school diploma.
				(3)To implement an
			 early warning system to quickly identify students at risk of dropping out of
			 high school, including systems that track student absenteeism.
				(4)To implement a
			 system of student and classroom progress monitoring, which may include the
			 adoption and use of diagnostic or formative assessments that—
					(A)measure student
			 academic progress in the core academic areas; and
					(B)may identify
			 areas in which students need additional academic assistance and support.
					(5)To implement a
			 comprehensive college guidance program that—
					(A)will ensure that
			 all students in a high school served by the eligible local educational agency
			 under this Act, and their parents, are regularly notified throughout the
			 students' time in high school, of high school graduation requirements and
			 college entrance requirements; and
					(B)provides guidance
			 and assistance to students in applying to an institution of higher education
			 and in applying for Federal financial aid assistance and other State, local,
			 and private financial aid assistance and scholarships.
					(6)To implement a
			 program that offers, all students in a high school served by the eligible local
			 educational agency under this Act, opportunities for work-based and
			 experiential learning experiences, such as job-shadowing, internships, and
			 community service.
				(7)To implement a
			 program that ensures that all students in a high school served by the eligible
			 local educational agency under this Act, have access to and enroll in courses
			 in which the students may earn college credit for courses taken while in high
			 school, such as a dual credit course, or an Advanced Placement or International
			 Baccalaureate course.
				(8)To implement a
			 program of student advisement in which all students in a high school served by
			 the eligible local educational agency under this Act are assigned and have
			 regular meetings with an academic teacher advisor.
				(9)To implement a
			 program of teacher professional development and institutional leadership that
			 includes use of diagnostic and formative assessments to identify student and
			 teacher needs, to assess classroom practice, and to improve classroom
			 instruction.
				(e)Applications
				(1)Eligible
			 entityEach eligible entity desiring a grant under this Act shall
			 submit an application to the Secretary at such time and in such manner as the
			 Secretary may require. Each application shall—
					(A)include a
			 description of how subgrants made by the eligible entity under this Act will
			 meet the requirements described in subsection (d);
					(B)include a
			 description of the peer review process the eligible entity shall use to
			 evaluate applications from eligible local educational agencies;
					(C)contain an
			 assurance that the eligible entity, and any eligible local educational agencies
			 receiving a subgrant from that eligible entity, will, if requested, participate
			 in the independent evaluation under section 7(1);
					(D)describe how the
			 eligible entity will use grant funds received under this section;
					(E)describe how the
			 eligible entity will assist eligible local educational agencies that receive
			 planning grant funds or subgrant funds under this Act in securing any necessary
			 waivers from the State educational agency that may be required to carry out the
			 requirements of this Act, such as waivers with respect to budgeting, school
			 structure, staffing, and flexible use of resources and time; and
					(F)describe how the
			 eligible entity will assess and evaluate, on a regular basis, eligible local
			 educational agency activities carried out under this Act, including regularly
			 evaluating the academic rigor of courses at high schools in the State that
			 receive funding under this Act.
					(2)Eligible local
			 educational agencyEach eligible local educational agency
			 desiring a subgrant under this section shall submit an application to the
			 eligible entity at such time and in such manner as the eligible entity may
			 require. Each application shall—
					(A)include a
			 description of each high school that will receive funding from the eligible
			 local educational agency under this Act, including such high school graduation
			 rate, academic achievement, demographic, and socioeconomic data as the eligible
			 entity may request;
					(B)contain an
			 assurance that academic merit tests will not be used to determine student
			 enrollment in each such high school;
					(C)contain a
			 description of specific outreach and recruitment efforts at each such high
			 school that will be undertaken for student populations historically
			 underrepresented at institutions of higher education;
					(D)contain an
			 assurance that a college-preparatory curriculum will be offered to all students
			 at each such high school (and to students with disabilities in accordance with
			 the individualized education program of the student), that is, at a minimum,
			 aligned with a rigorous secondary school program of study;
					(E)include a
			 comprehensive description of how curriculum at each such high school will be
			 developed, structured, and delivered;
					(F)include clearly
			 delineated benchmarks for improved student academic achievement, high school
			 graduation rates, and college-going rates at each such high school;
					(G)include a
			 description of assessments that will be used at each such high school,
			 including assessments for school accountability purposes and student progress
			 monitoring purposes;
					(H)contain a
			 comprehensive plan for professional development at each such high school that
			 includes intended changes in teaching practices that will result in improved
			 student academic achievement, high school graduation rates, and college-going
			 rates;
					(I)include a
			 detailed description of work-based and experiential learning experiences that
			 will be offered for all students at each such high school, such as job
			 shadowing, internships, and community service;
					(J)contain an
			 assurance that all students at each such high school will be assigned and have
			 regular access to an academic teacher advisor;
					(K)contain an
			 assurance that the eligible local educational agency will grant each such high
			 school any necessary waivers from local educational agency policies and rules
			 that may be required to carry out the requirements of this Act, such as waivers
			 with respect to budgeting, school structure, staffing, and flexible use of
			 resources and time;
					(L)include a plan
			 that details how programs assisted under this Act will be sustained after the
			 end of subgrant funding under this Act;
					(M)in the case of
			 dual credit courses and early college high schools, contain formal agreements
			 between the eligible local educational agency and institutions of higher
			 education that detail shared responsibility for each such high school and
			 students at the high school;
					(N)include a
			 description of school staffing considerations and how teachers will be selected
			 for each such high school;
					(O)include a
			 detailed plan of the college awareness program at each such high school that
			 addresses applying for admission to an institution of higher education and
			 applying for financial aid; and
					(P)contain an
			 assurance that the eligible local educational agency will report to the
			 eligible entity all data necessary for the eligible entity’s report under
			 section 6.
					(f)Matching
			 requirement
				(1)In
			 generalSubject to paragraph (2), each eligible entity that
			 receives a grant under this section shall provide, toward the cost of the
			 activities assisted under the grant, from non-Federal sources, an amount equal
			 to 100 percent of the amount of the grant.
				(2)WaiverThe
			 Secretary may waive all or part of the matching requirement described in
			 paragraph (1) for any fiscal year for an eligible entity if the Secretary
			 determines that applying the matching requirement to such eligible entity would
			 result in serious hardship or an inability to carry out the authorized
			 activities described in subsection (c).
				(3)Supplement Not
			 supplantGrant funds provided under this Act shall be used to
			 supplement, not supplant, other Federal and State funds available to carry out
			 the activities described in subsection (d).
				6.Reporting and
			 accountability
			(a)Collection of
			 dataEach eligible entity
			 receiving a grant under this Act shall collect and report annually to the
			 Secretary such information on the results of the activities assisted under the
			 grant as the Secretary may reasonably require, including information on—
				(1)the number and
			 percentage of students in the State who are assisted under this Act and
			 graduate from high school on time with a regular high school diploma;
				(2)the number and
			 percentage of students, at each grade level, in the State who are assisted
			 under this Act and meet or exceed State reading or language arts, mathematics,
			 or science standards, as measured by State academic assessments required under
			 section 1111(b)(3) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(3));
				(3)the number and
			 percentage of students, at each grade level, in the State who are assisted
			 under this Act and are on track to graduate from high school on time and with a
			 regular high school diploma;
				(4)the number and
			 percentage of students in the State who are assisted under this Act and
			 participate in work-based and experiential learning experiences, such as job
			 shadowing, internships, community service, and descriptive information on the
			 types of experiences in which such students participated;
				(5)the number and
			 percentage of students, in grades 11 and 12, in the State who are assisted
			 under this Act and enrolled in not less than 2 of the following:
					(A)a dual credit
			 course; or
					(B)an Advanced
			 Placement or International Baccalaureate course;
					(6)the number and
			 percentage of students in the State who are assisted under this Act and receive
			 a passing grade or higher for a dual credit course, or an Advanced Placement or
			 International Baccalaureate course;
				(7)the number and
			 percentage of students in the State who are assisted under this Act and apply
			 to an institution of higher education while still in high school;
				(8)the number and
			 percentage of students in the State who are assisted under this Act and are
			 accepted to an institution of higher education while still in high
			 school;
				(9)the number and
			 percentage of students in the State who are assisted under this Act and enroll
			 in an institution of higher education in the school year immediately following
			 the students’ high school graduation;
				(10)the number and
			 percentage of students in the State who are assisted under this Act and
			 enrolled in remedial mathematics or English courses during their freshman year
			 at an institution of higher education;
				(11)the number and
			 percentage of students, in grade 10, in the State who are assisted under this
			 Act and take the PSAT; and
				(12)the number and
			 percentage of students, in grades 11 and 12, in the State who are assisted
			 under this Act and take the SAT or ACT, and the students’ mean scores on such
			 assessments.
				(b)Reporting of
			 dataEach eligible entity receiving a grant under this Act shall
			 report the information required under subsection (a) disaggregated in the same
			 manner as information is disaggregated under section 1111(h)(1)(C)(i) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 1111(b)(1)(C)(i)).
			7.Evaluation and
			 reportFrom the amount
			 appropriated for any fiscal year under section 8, the Secretary shall reserve
			 such sums as may be necessary—
			(1)to conduct an
			 independent evaluation, by grant or by contract, of the program carried out
			 under this Act, which shall include an assessment of the impact of the program
			 on high school graduation rates, college-going rates, and student academic
			 achievement; and
			(2)to prepare and
			 submit a report on the results of the evaluation described in paragraph (1) to
			 the Committee on Health, Education, Labor, and Pensions of the Senate and the
			 Committee on Education and Labor of the House of Representatives.
			8.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $500,000,000 for fiscal
			 year 2010 and such sums as may be necessary for each of the 5 succeeding fiscal
			 years.
		
